Citation Nr: 1004203	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-31 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for stress fracture, left 
lower leg with iliotibial band syndrome.


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 2004 to May 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to service connection for stress fracture, left 
lower leg with iliotibial band syndrome.

The Veteran's service treatment records show that she 
complained of pain in her left shin in November 2004.  A bone 
scan was ordered and performed at Walter Reed Army Medical 
Center in December 2004.  The scan indicated focal blood pool 
activity within the left mid anterior leg which subsequently 
led to the diagnosis of a subacute grade 2 stress fracture of 
the left mid tibia.  Subsequently, in March 2005, the Veteran 
reported medial left knee pain when engaged in physical 
activity and stated that the pain was increasing in duration 
and frequency.  She was thus diagnosed with patellar femoral 
pain and ordered to wear a knee sleeve and participate in a 
physical therapy consult.  Likewise, in May 2005, the Veteran 
reported  similar knee pain and was ordered to continue use 
of her knee sleeve.

Following her discharge from service, the Veteran underwent a 
VA examination in May 2006 and reported that she had been 
suffering ongoing intermittent flares of  left knee pain 
occurring with repetitive activities.  She further reported 
that despite stretching exercises and the use of an 
iliotibial band for support, she continues to experience 
discomfort while running or walking, occurring with the same 
frequency brought on by the same exacerbating factors and 
lasting for the same duration of time.  The exam results 
state that the history of pain involving the iliotibial band 
is consistent with iliotibial band syndrome for which she is 
having ongoing pain in her left knee.  In addition, the 
examining physician noted the Veteran's history of her 2004 
stress fracture in her left leg.  It should also be noted 
that the examining physician did not have access to the 
Veteran's claims file at the time of this examination.

In light of the above, the Veteran must now be afforded a new 
VA orthopedic examination in order to obtain a medical 
opinion as to whether her current disability is related to 
the documented stress fracture, left lower leg and left knee 
pain in service.  See McLendon v Nicholson, 20 Vet. App. 79 
(2006). 

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim.)

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated her for a left leg or 
left knee condition at any time after 
service.  After securing any necessary 
release, the RO should obtain any 
records which are not duplicates of 
those contained in the claims file.

2.	Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of any left leg or 
left knee disability and to obtain an 
opinion as to whether such disorder is 
possibly related to service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted.

Following review of the claims file and examination 
of the Veteran, the examiner should opine as to 
whether it is at least as likely as not (50 percent 
probability or greater) that any current left leg 
or left knee disability arose during service or is 
otherwise related to any incident of service, 
including the Veteran's documented left tibia 
stress fracture and  complaints of left knee pain 
in service.  A rationale for all opinions expressed 
should be provided.

3.	After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


